DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JUAN MANUEL MACHIN,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-3774

                          [December 9, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barbara R. Duffy, Judge; L.T. Case No. 13015027CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Maryellen M. Farrell,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

MAY, KLINGENSMITH and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.